Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed in the U.S. on 7/13/2020. Claims 1-20 are pending in the case. Claims 1, 10, and 19 are written in independent form.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


At least Claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1, 10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

As per Claims 1, 10, and 18,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted in the claimed system (claims 1-9), method (claims 10-18), and non-transitory computer-readable medium (claims 19-20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting mathematical concepts (including mathematical relationships, formulas, equations, and calculations), which falls into the “Mathematical Concepts” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of applying a first and second neural network (function) to training data, using a binary hash algorithm (function) to generate a binary hash code and a quantization algorithm (function) to generate a quantization code, “calculating a loss value using a loss function…”, and updating parameters of the first and second neural networks, the binary hash function, and the quantization algorithm (function), which falls within the abstract idea of performing mathematical relationships, formulas, equations, and calculations. The recitation of generic computer components does not negate the abstractness of the given limitations.

The limitations include the steps of:
accessing an AI model trained to predict the requested playbacks of the media files prior to the requested playbacks;
The limitation recites an insignificant extra-solution activity of accessing a trained model.
accessing a first media file of the media files, wherein the first media file comprises first metadata associated with generating the first media file with the media storage system;
The limitation recites an insignificant extra-solution activity of accessing a media file of media files.
generating a first predictive score for a first playback of the first media file by one of the users based on the AI model and the first metadata for the first media file;
The limitation recites executing a mathematical formula in the form of the AI model to generate an output.
comparing the first predictive score to a threshold required to transcode the first media file into a playback format prior to the first playback;
The limitation recites performing mathematical formula to compare an output score with a threshold.
predicting the first playback of the first media file by the one of the users based on the comparing;
The limitation recites an insignificant extra-solution of using the output of a mathematical formula to make a decision/prediction.
determining a predicted playback time of the first media file by the one of the users based on the first metadata for the first media file; and
The limitation recites using mathematical relationships to determine the playback time of a media file for a user  .
transcoding the first media file into the playback format prior to the predicted playback time.
The limitation recites a mathematical formula for transcoding a media file into a playback format.

Step 2A Prong Two (No)
The additional elements are directed to the use of a processor (Claims 1-20), a computer readable medium comprising instructions stored and executable by the processor (Claims 10-20), a media storage system (Claims 1-20), and a non-transitory computer readable medium (Claims 19-20). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a processor (Claims 1-20), a computer readable medium comprising instructions stored and executable by the processor (Claims 10-20), a media storage system (Claims 1-20), and a non-transitory computer readable medium (Claims 19-20), though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, III et al. (U.S. Pre-Grant Publication No. 2014/0179441, hereinafter referred to as Morrison), and further in view of Chang et al. (U.S. Pre-Grant Publication No. 2017/0124447, hereinafter referred to as Chang).

Regarding Claim 1
Morrison teaches an artificial intelligence (AI) system configured to predict requested playbacks of media files by users from a media storage system, the AI system comprising:
a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform predictive playback operations which comprise:
Morrison teaches “Memory 112 includes computer storage media in the form of volatile and/or nonvolatile memory. The memory may be removable, non-removable, or a combination thereof. Exemplary hardware devices include solid-state memory, hard drives, optical-disc drives, etc. Computing device 100 includes one or more processors that read data from various entities such as memory 112 or I/O components 120. Presentation component(s) 116 present data indications to a user or other device. Exemplary presentation components include a display device, speaker, printing component, vibrating component, etc.” (Para. [0027]).
accessing an AI model trained to predict the requested playbacks of the media files prior to the requested playbacks;
Morrison teaches “the recommendation engine 212 operates to identify recommended-media content based on a recommendation profile comprising recommendation metrics” (Para. [0037]) thereby teaching accessing an AI model trained to predict the requested playbacks of media prior to the requested playback.
accessing a first media file of the media files, wherein the first media file comprises first metadata associated with generating the first media file with the media storage system;
Morrison teaches using recommendation metrics comprising “a feedback signal that measures a level of interest. A signal may be associated with a particular user or media…[and]may be any type of information received from a user that is associated with a type of media” (Para. [0033]). Therefore, Morrison teaches each media file comprising metadata associated with the media file.
predicting the first playback of the first media file by the one of the users;
Morrison teaches “the recommended-media record [of recommended-media content] is generated based on the recommendation profile” (Paras. [0048] & [0049]).
determining a predicted playback time of the first media file by the one of the users based on the first metadata for the first media file; and
Morrison teaches “how to automatically, without user intervention, download the recommended-media content associated with the recommended-media record is determined, based on a prefetch setting” (Para. [0049]) where “parameters may include…scheduling (time of day, type of media-content, prioritization)” and more specifically “scheduling parameters generally refer to sequencing and allocation of time for automatically media-content” (Para. [0042]) where “the recommendation profile may also account for time and understanding time-based behavior by looking at the recent user’s activities” (Para. [0035]). Therefore, Morrison teaches determining a predicted playback time based on at least in part on the recent user’s activities for scheduling download of the recommended-media content.
transcoding the first media file into the playback format prior to the predicted playback time.
Morrison teaches “the recommended-media content is downloaded without user intervention based on the prefetch setting” (Para. [0049]) thereby teaching having transcoded the media content into playback format prior to downloading it to the user’s device and prior to the predicted playback time.


Morrison explicitly teaches all of the elements as recited above except:
generating a first predictive score for a first playback of the first media file by one of the users based on the AI model and the first metadata for the first media file;
comparing the first predictive score to a threshold required to transcode the first media file into a playback format prior to the first playback;
predicting the first playback of the first media file by the one of the users based on the comparing;

However, in the related field of endeavor of identifying relevant content items for a user, Chang teaches:
generating a first predictive score for a first playback of the first media file by one of the users based on the AI model and the first metadata for the first media file;
Chang teaches generating a rank score for a candidate content item based on comparison of the based on a comparison of metadata between the candidate content item and a search criteria (Para. [0079]-[0080]). Chang further teaches the “item evaluation component 506 can provide a ranking component 604 which assigns a rank value to the candidate content item based on the similarity measure R(Q,D) output from the similarity determination component 602, together with one or more other feature values” (Para. [0077]).
comparing the first predictive score to a threshold required to transcode the first media file into a playback format prior to the first playback;
Chang teaches “the response-generating component 118 can provide whatever response(s) that have been deemed pertinent to an input question or command” (Para. [0043]) thereby teaching comparing the rank score to a threshold to determine which responses are deemed pertinent.
predicting the first playback of the first media file by the one of the users based on the comparing;
Morrison teaches “the recommended-media record [of recommended-media content] is generated based on the recommendation profile” (Paras. [0048] & [0049]). Morrison further teaches “the feedback loop takes new raw signals associated with recommended-media content as recommendation metrics and information and updates the recommendation profile” so that “the recommendation profile remains up-to-date to inform recommended-media content” (Para. [0035]). Chang teaches “the response-generating component 118 can provide whatever response(s) that have been deemed pertinent to an input question or command” (Para. [0043]).Therefore, Chang in combination with Morrison teach comparing the rank score to a threshold to determine which responses are deemed pertinent to the user.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chang and Morrison at the time that the claimed invention was effectively filed, to have combined the neural networks for identifying pertinent content items for a user, as taught by Chang, with the methods and systems for prefetching recommended-media content based on a prefetch setting of a media platform , as taught by Morrison.
One would have been motivated to make such combination because Chang teaches a training system with “the objective function 1008 stipulates that the conditional likelihood of the clicked documents, given respective queries, is to be maximized, and the conditional likelihood of non-clicked documents, given the queries, is to be reduced” (Para. [0091]) and it would be obvious to a person having ordinary skill in the art that maximizing clicked documents and minimizing non-clicked documents to sent to a user for viewing would improve the user’s engagement with more interesting content to click.


Regarding Claim 2
Chang and Morrison further teach:
wherein, before accessing the AI model, the predictive playback operations further comprise:
selecting a plurality of the media files associated with previous playbacks by one or more of the users,
Morrison teaches “for example, when users watch movies, they may provide feedback on their level of satisfaction with each movie. User satisfaction information for movies may be collected and the data used to make recommendations to other users” (Para. [0015]).
wherein the selected plurality of the media files comprises selected media file metadata associated with generating the selected plurality of the media files with the media storage system, and
Morrison teaches using recommendation metrics comprising “a feedback signal that measures a level of interest. A signal may be associated with a particular user or media…[and]may be any time of information received from a user that is associated with a type of media” (Para. [0033]). Therefore, Morrison teaches each media file comprising metadata associated with the media file.
wherein the selected media file metadata is further associated with the previous playbacks of the selected plurality of the media files; and
Morrison teaches “for example, when users watch movies, they may provide feedback on their level of satisfaction with each movie. User satisfaction information for movies may be collected and the data used to make recommendations to other users” (Para. [0015]). Therefore, Morrison teaches associated the user satisfaction metadata with previous playbacks of media files.
training the AI model based on the selected media file metadata for the selected plurality of the media files.
Morrison teaches “for example, when users watch movies, they may provide feedback on their level of satisfaction with each movie. User satisfaction information for movies may be collected and the data used to make recommendations to other users” (Para. [0015]). Therefore, Morrison teaches the recommendation engine having learned from the metadata related to the group of previously collected media file metadata for media files.


Regarding Claim 3
Chang and Morrison further teach:
wherein training the AI model uses a data table representing the selected media file metadata for the selected plurality of the media files, and
Morrison teaches “collaborative filtering or content-based filtering in matrix factorization creates a user-item matrix for recommending different types of media” (Para. [0037]) thereby teaching using tabular data representing metadata for the items and users to be used in matrix factorization.
wherein training the AI model further uses an AI model architecture and a loss function.
Chang teaches “overall, the training system 1002 operates by minimizing the…loss equation” (Para. [0094]).

Regarding Claim 4
Chang and Morrison further teach:
wherein the data table representing the selected media file metadata comprises one or more unique identifiers for the one or more of the users associated with the previous playbacks (identification of users who provided feedback about a movie they watched), segment identifiers for the selected plurality of the media files (identifiers of media content, such as the movie name), a participant list for the selected plurality of the media files (user(s) who are being recommended the media content), recording information for the selected plurality of the media files(feedback for each media file), a request type for the previous playbacks (type being, for example, a movie), and requested playback times for the previous playbacks (time of day).
Morrison teaches “a user-item matrix for recommending different types of media” (Para. [0037]) thereby teaching a data table representing user identifiers. Morrison further teaches “the feedback loop takes new raw signals associated with recommended-media content as recommendation metrics and information and updates the recommendation profile” so that “the recommendation profile remains up-to-date to inform recommended-media content” (Para. [0035]) and where “parameters may include…scheduling (time of day, type of media-content, prioritization)” and more specifically “scheduling parameters generally refer to sequencing and allocation of time for automatically media-content” (Para. [0042]) and “the recommendation profile may also account for time and understanding time-based behavior by looking at the recent user’s activities” (Para. [0035]).
Morrison also teaches “for example, when users watch movies, they may provide feedback on their level of satisfaction with each movie. User satisfaction information for movies may be collected and the data used to make recommendations to other users” (Para. [0015]).

Regarding Claim 5
Chang and Morrison further teach:
wherein the AI model architecture comprises a deep neural network utilizing at least one activation function corresponding to a rectified linear unit (ReLU) function, a leaky ReLU function, a TanH function, or a combination thereof.
Chang teaches a deep-structured neural network to transform the search input and the candidate content items into vector representations (Para. [0075]), where an activation function is used, “such as the tan h function, a rectifier function…, etc.” (Para. [0067]).

Regarding Claim 6
Chang and Morrison further teach:
wherein the predictive playback operations further comprise:
in response to predicting the first playback and determining the predicted playback time, retraining the AI model using the first metadata and at least one of the predicted playback time or an actual playback time of the transcoded first media file.
Morrison teaches “the feedback loop takes new raw signals associated with recommended-media content as recommendation metrics and information and updates the recommendation profile” so that “the recommendation profile remains up-to-date to inform recommended-media content” (Para. [0035]) and where “parameters may include…scheduling (time of day, type of media-content, prioritization)” and more specifically “scheduling parameters generally refer to sequencing and allocation of time for automatically media-content” (Para. [0042]) and “the recommendation profile may also account for time and understanding time-based behavior by looking at the recent user’s activities” (Para. [0035]).

Regarding Claim 7
Chang and Morrison further teach:
converting the selected media file metadata to vectors using at least one of embeddings or one-hot encoding;
Chang teaches “the deep-structured neural network includes a first part that produces word embeddings associated with the respective input tokens, a second part that generates state vectors that capture context information associated with the input tokens” (Abstract)
wherein training the AI model is further based on the converted selected media file metadata.
Chang teaches “The third part of the deep-structured neural network can generate a concept vector by forming a weighted sum of the state vectors” and “the technique trains the deep-structured neural network based on a corpus of click-through data” (Para. [0006]).

Regarding Claim 8
Chang and Morrison further teach:
wherein the predictive playback operations further comprise:
accessing a second media file of the media files, wherein the second media file comprises second metadata associated with generating the second media file with the media storage system;
Morrison teaches using recommendation metrics comprising “a feedback signal that measures a level of interest. A signal may be associated with a particular user or media…[and]may be any type of information received from a user that is associated with a type of media” (Para. [0033]). Therefore, Morrison teaches each media file comprising metadata associated with the media file.
generating a second predictive score for a second playback of the second media file based on the AI model and the second metadata for the second media file;
Chang teaches generating a rank score for each candidate content item based on comparison of the based on a comparison of metadata between the candidate content item and a search criteria (Para. [0079]-[0080]). Chang further teaches the “item evaluation component 506 can provide a ranking component 604 which assigns a rank value to the candidate content item based on the similarity measure R(Q,D) output from the similarity determination component 602, together with one or more other feature values” (Para. [0077]).
comparing the second predictive score tot the threshold required to transcode the second media file into the playback format prior to the second playback; and
Chang teaches “the response-generating component 118 can provide whatever response(s) that have been deemed pertinent to an input question or command” (Para. [0043]) thereby teaching comparing the rank score to a threshold to determine which responses are deemed pertinent.
predicting that the second playback of the second media file will not occur based on the comparing, wherein the AI model is not updated based on the second metadata.
Morrison teaches “the recommended-media record [of recommended-media content] is generated based on the recommendation profile” (Paras. [0048] & [0049]). Morrison further teaches “the feedback loop takes new raw signals associated with recommended-media content as recommendation metrics and information and updates the recommendation profile” so that “the recommendation profile remains up-to-date to inform recommended-media content” (Para. [0035]). Chang teaches “the response-generating component 118 can provide whatever response(s) that have been deemed pertinent to an input question or command” (Para. [0043]).Therefore, Chang in combination with Morrison teach comparing the rank score to a threshold to determine which responses are deemed pertinent, or not pertinent, and when candidate content items are not recommended in Morrison, they are not included in the feedback loop since the user has no interaction with the candidate content items that are not recommended.

Regarding Claim 9
Chang and Morrison further teach:
wherein the threshold is configurable based on a storage capacity of a playback requester entity associated with the media files, and
Morrison teaches “Parameters include restrictions and limitations configured for the media platform in automatically download recommended-media content. Parameters may include, but not limited to, scheduling (time of day, type of media-content, prioritization), bandwidth (e.g., bandwidth caps, idle times, bandwidth consumption, bandwidth throttling), capacity (storage remaining, size of files, device state)” (Para. [0042]). Therefore, Morrison teaches a threshold of prefetched content based at least in part on the storage capacity of the intended user’s device.
wherein the media files are accessed for predicting the requested playbacks at a time interval designated by the playback requester entity.
Morrison teaches “the transfer of information between the components described herein may be at a determined periodic interval or upon the happening of an event associated with recommended-metrics presented herein, such that the recommended-media content is up-to-date” (Para. [0036]).

Regarding Claim 10
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 11
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 12
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 13
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 14
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 15
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 16
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 17
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 18
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 19
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Chang and Morrison further teach:
a non-transitory computer-readable medium having stored thereon computer-readable instructions executable to predict requested playbacks of media files by users from a media storage system, the computer-readable instructions executable to perform predictive playback operations.
Morrison teaches “Memory 112 includes computer storage media in the form of volatile and/or nonvolatile memory. The memory may be removable, non-removable, or a combination thereof. Exemplary hardware devices include solid-state memory, hard drives, optical-disc drives, etc. Computing device 100 includes one or more processors that read data from various entities such as memory 112 or I/O components 120. Presentation component(s) 116 present data indications to a user or other device. Exemplary presentation components include a display device, speaker, printing component, vibrating component, etc.” (Para. [0027]).

Regarding Claim 20
All of the limitations herein are similar to some or all of the limitations of Claim 2.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicolaou et al. (U.S. Pre-Grant Publication No. 2015/0193395) teaches techniques for predicting links on a web page and preloading content associated with predicted links. A method in accordance with the techniques includes retrieving a user-desired web page. The user desired web page includes one or more links. A predicted link is identified in the one or more links on the web page. The predicted link is identified based on a likelihood that the link will be selected by a user of the web browser. The likelihood is determined using a proximity metric that is one of a Euclidean distance from a current position of a touch gesture or mouse position to the link, or a constant velocity approximation of gesture trajectory. A popularity score associated with the one or more links on the user-desired webpage is identified and a web page associated with the predicted link is preloaded into a memory of the web browser.
Karppanen (U.S. Patent No. 9,959,506) teaches predicting or otherwise determining when a user will initiate an operation on a user computing device, such as requesting network-accessible content. Upon making the determination, the user computing device can proactively perform the determined operation or portions thereof. The user computing device may use a detection model or profile that associates user-initiated operations with data from sensors on the user computing device. The sensors may include movement sensors, environmental sensors, and the like. One benefit, among others, is that user-perceived performance can be improved because some or all of a user-initiated operation has been performed prior to user-initiation of the operation.
Nguyen et al. (U.S. Pre-Grant Publication No. 2010/0005084) teaches providing information related to content accessed by a user of an electronic device is provided. An implementation involves determining content of interest to the user for access via an electronic device; obtaining metadata for said content; prefetching information related to said metadata; upon detecting availability of further metadata for said content, pre-fetching additional information related to said further metadata; and upon access to the content by the user via the electronic device, selectively providing the prefetched information to the user.
Morse et al. (U.S. Pre-Grant Publication No. 2006/0277271) teaches prefetching content for a mobile terminal based on characteristics of, and tracked usage of the mobile terminal to request content through an online portal service, which provides access to content in multiple subject areas. A mobile user profile is created from the characteristics and patterns of the tracked usage. The tracked usage information includes the time, location, frequency at which the content was requested. Based on the mobile user profile information, content similar to previously requested content is prefetched and cached in anticipation of the mobile terminal making a similar request. Prefetching may also occur based on a trigger event such as the mobile terminal returning to a location from which certain content was previously requested. Prefetching may further be based on a related general user profile that indicates usage of an alternate electronic device to access content through the portal.
Toksoz et al. (U.S. Patent No. 10,129,362) teaches a content caching system for pre-loading digital components, the system including a communication interface configured to communicate with a remote device over a wireless network, a local content cache; and an evaluation system comprising one or more processors. The one or more operations include pre-loading a digital component for rendering in a browser at a time that is subsequent to a time of the pre-loading, registering a scheme of a network reference for the cached digital component, with the scheme comprising a specified portion of the network reference for the cached digital component; retrieving, from the local content cache, the pre-loaded digital component associated with the digital component tag comprising the network reference; and rendering, from the local content cache, the pre-loaded digital component in a graphical user interface rather than requesting the digital component from the remote device.
Novielli et al. (U.S. Pre-Grant Publication No. 2019/0278870) teaches query completion suggestions, user history, user favorites and/or other information are presented to a trained machine learning model on the client device to predict a desired location that the user is attempting to navigate to. When the confidence level of the predicted location surpasses a threshold, content from the desired location is preloaded into a hidden tab in the browser. When the user submits a query, the browser submits feedback to a system responsible for updating and refining the machine learning model. Updated machine learning model coefficients can be received by the browser from the system to make predictions more accurate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/30/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154